Case 8:20-cv-02274-VMC-TGW Document 43-2 Filed 12/22/20 Page 1 of 20 PageID 493




                                Exhibit B
      Dkt 14-4 (Ex. 4 to Amended Complaint) in the
                       Restore case
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 2 of 201 PageID
                                                                         of 19 494




            EXHIBIT 4
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 3 of 202 PageID
                                                                         of 19 495




                                            510(k) Summary

                                                                                      MAR 2 82014
         510(k) Owner:                Intuitive Surgical, Inc.
                                      1266 Kifer Road
                                      Sunnyvale, CA 94086

         Contact:                     Brandon Hansen
                                      Senior Regulatory Manager
                                      Phone Number: 408-523-7485
                                      Fax Number: 408-523-8907
                                      Email: Brandon. Hansen~intusurg.com

         Date Summary Prepared:       March 26, 2014

         Trade Name:                  da Vinci®Surgical System, Model IS4000

         Common Name:                 Endoscopic instrument control system, endoscopic
                                      instruments and accessories

         Classification:              Class 11
                                      21 CFR 876.1500, Endoscope and Accessories

         Product Codes:               NAY (System, Surgical, Computer Controlled Instrument)
                                      GCJ (Laparoscope, General & Plastic Surgery)

         Classification Advisory
         Committee:                   General and Plastic Surgery


         Predicate Device:            Intuitive Surgical cia Vinci®Si Surgical System, Model
                                      IS3000 (KORI1137, K090993, K 123463)

         Device Description
         The cia Vinci Surgical System, Model IS4000 is a software-controlled, electro-mechanical
         system designed for surgeons to perform minimally invasive surgery. The Model IS4000
         Surgical System consists of a Surgeon Console, a Patient Side Cart (PSC), and a Vision
         Side Cart (VSC) and is used with an Endoscope, Endo Wrist Instruments, and
         Accessories.

         The surgeon seated at the Surgeon Console controls all movement of the Endo Wrist
         Instruments and Endloscope by using two Master Controls and a set of foot pedals. The
         surgeon views the three-dimensional endoscopic image on a High Resolution Stereo

         I NTUITI VE
           SURG[CAL'                                                                   Pag
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 4 of 203 PageID
                                                                         of 19 496




         Viewer (3D3 Viewer), which provides him/her a view of patient anatomy and
         instrumentation, along with icons and other user interface features.




                                      1S4000 Surgeon Console

         The VSC includes the supporting electronic and video processing equipment for the
         system.




              Touch screen'


              Third-party
           electrosurgical-                                     Enocp
                   gnrtor                                       controller


                                                                core


                                      1S4000 Vision Side Cart

         The PSC is positioned at the operating room table and has four endoscope/instrument
         arms that are positioned over the target patient anatomy. An endoscope attaches onto one
         arm and provides the surgeon a high resolution, three-dimensional view of the patient
         anatomy. A suite of Endo Wrist Instruments are attached/detached from the arms,
         enabling the surgeon to perform various surgical tasks. Accessories such as cannulas,
         obturators, seals, and drapes are also needed to perform procedures with the system.


                                1au                                                            2
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 5 of 204 PageID
                                                                         of 19 497




                                            1S4000 Patient Side Cart

         The 154000 Endoscope is a multi-use device that comprises a 3D camera in a light-
         weight design (60% lighter as compared to 1S3000). The Endoscope can be used
         laparoscopically (hand-held) at the start of a surgery and then be installed on any arm of
         the PSC.
         The Endo,Wrist Instruments come in various configurations such as Graspers, Scissors,
         and Needle-drivers. A total of 24 8 mm Endo Wrist Instruments for the IS4000 are listed
         inTable 1:

                                     Table 1: Endo Wrist Instruments for the 184000

         Monopolar Curved Scissors                        Permanent Monopolar                         Permanent Monopolar
                __________________Cautery                             Hook                            Cautery Spatula

         Maryland Bipolar Forceps                         Fenestrated Bipolar Forceps                 Curved Bipolar Dissector

         Micro Bipolar Forceps                            Large Needle Driver                         Mega SutureCut Needle
                                                                                                      Driver

         Black Diamond Micro                              ProGrasp Forceps                            Tenaculum Forceps
         Forceps                                          _____________




         Tip-Up Fenestrated Grasper                       Resano Forceps                              Small Grasping Retractor

         Long Tip Forceps                                 Cardiac Probe Grasper                       Large Hem-O-Lok Clip
                            ____________________Applier




         Medium Hem-O-Lok Clip                            Small Clip Applier                          Dual Blade Retractor
         Applier                                          _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _




         I NTUI TV E
                                            I                 ":lPage                                                                     3
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 6 of 205 PageID
                                                                         of 19 498




         Atrial Retractor Short Right   Snap-Fit Instrument            Potts Scissors

         The Endo Wrist instruments have a unique articulating design at the distal tip that mimics
         the human wrist. Each instrument is used to perform a specific surgical task such as
         grasping, suturing, tissue manipulation and electrocautery. The IS4000 Endo Wrist
         Instruments can only be used with the IS4000 Surgical System. The instruments are
         reusable. They are programmed with a maximum number of surgical procedures based
         upon life testing. This is identical to the IS3000 instruments.

         A number of accessories are required to perform minimally invasive surgery with the
         IS4000 System including cannulas, obturators, and sterile drapes. Some accessories are
         modified to interface with the updated IS4000 System and instruments, while others are
         identical to the accessories used with the predicate IS3000 System. The complete list of
         IS4000 accessories is listed in Table 2:

                                        Table 2: IS4000 Accessories

         8 mm Cannula (standard and long)               8 mm Flared Cannula

         8 mm Blunt Obturator (standard and long)       8 mm Instrument Introducer

         Arm and Column brape                           Instrument Release Kit

         Endoscope Sterilization Tray                   Tip Cover Accessory (for Monopolar
                                                        Curved Scissors)

         SnapFit Scalpel Blade and Paddle Blade         SnapFit Insertion Tool (reusable)

         5-8 mm Cannula Seal                            Gage Pin

         Intended Use:
         To assist in the accurate control of endoscopic instruments in minimally invasive surgery.

         Indications for Use:
         The Intuitive Surgical Endloscopic Instrument Control System (do Vinci Surgical System,
         Model 1S4000) is intended to assist in the accurate control of Intuitive Surgical
         Endoscopic Instruments including rigid endoscopes, blunt and shamp endoscopic
         dissectors, scissors, scalpels, forceps/pick-ups, needle holders, endoscopic retractors,
         electrocautery and accessories for endoscopic manipulation of tissue, including grasping,
         cutting, blunt and shamp dissection, approximation, ligation, electrocautery, suturing, and
         delivery and placement of microwave and cryogenic ablation probes and accessories,
         during urologic surgical procedures, genera! laparoscopic surgical procedures,

         I NTUIITI VE
                                5U.61CAL                                                    1Pa   ge 4
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 7 of 206 PageID
                                                                         of 19 499




        gynecologic laparoscopic surgical procedures. general thoracoscopic surgical procedures
        and thoracoscopically-assisted cardiotomy procedures. The system can also be employed
        with adjunctive med lastinotomy to perform coronary anastomosis during cardiac
        revascularization. The system is indicated for adult and pediatric use. It is intended to be
        used by trained physicians in an operating room environment in accordance with the
        representative, specific procedures set forth in the Professional Instructions for Use.

        Technological Characteristics:
        The Intuitive Surgical da Vinci Surgical System, Model IS4000 is equivalent to the
        predicate device, Model 1S3000, in terms of technological characteristics and intended
        use. Modifications to the IS3000 include an updated Patient Side Cart architecture,
        design and dimensional changes to the Endo Wrist Instruments and endoscope, and
        updated user interfaces.

        Performance Data:

        Performance test data to support substantial equivalence to the predicate device and that
        the design output meets the design input requirements consist of bench testing,
        animal/cadaver validation, simulated clinical procedures in live animal, and Human
        Factor assessment.

         Bench Verification
         The bench testing conducted consisted of dimensional measurements, mechanical and
         functional verification, electrical safety, and reliability. For the 154000, the Surgeon
         Console was not subjected to any bench testing since there was no change made to the
         hardware. Changes were made to the software, graphical user interface, and cosmetic
         changes that were tested as part of the overall system. The suites of bench tests are:
         Test                              Summary
         Design Verification   -   PSC     The purpose of these tests was to verify that the physical,
                                           mechanical, electrical, and system level requirements and
                                           design specifications were met for each sub-component of
                                           the PSC. Sample size varied from I to 6 units depending on
                                           the test case. Test methods were based on pre-defined test
                                           procedures. Objective pass/fail criteria are defined and
                                           used. The following PSC sub-components were tested:
                                           * Cart Drive
                                           * Set-up Structure (SUS)
                                           * Set-up Joint (SUJ)
                                           * Universal Surgical Manipulator (USM)
                                           * PSC Overload Testing

         IN TU II I VE
                                   9   URG;CA L                                            1Pa   gec 5
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 8 of 207 PageID
                                                                         of 19 500




         Test                            Summary
                                         * Audio Intercom Hardware

         Design Verification   -   VSC   The purpose of these tests was to verify the sub-components
                                         of the VSC met the functional requirements as defined in
                                         the applicable Functional Specification Documents. Sample
                                         size was I unit except for the Endoscope and Endoscope
                                         adapter where 4 to 5 units were tested. Test methods were
                                         based on pre-defined test procedures. Objective pass/fail
                                         criteria were defined and used. The following VSC sub-
                                         components were tested:
                                         * Video Processor hardware
                                         * Endoscope Controller hardware
                                         * 8.5 mm Endoscope
                                         * Endoscope adapter

         Instrument Design               The purpose of these tests was to verify the IS4000
         Verification                    instruments met the physical, mechanical, and electrical
                                         requirement and specifications. Instrument compatibility to
                                         software parameters and user interface specifications were
                                         also verified. Samples sizes up to 5 units for all 24
                                         instruments were used. For load handling and grip forces
                                         verification, worst case representative instruments were
                                         tested. The following design verification tests were
                                         performed:
                                           *All Instrument types (24)
                                           .Instrument Electrical Testing
                                           *Load Handling
                                           *Grip Force Comparison for grasping instruments




                                   SU      RG        I     CAL'P                           a ge 6
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 9 of 208 PageID
                                                                         of 19 501




        Test                          Summary
        Instrument Reliability/Life   The purpose of this test was to confirm the instruments met
        Testing                       the projected life of each re-usable instrument. A sample of
                                      9 instruments types was subjected to life testing
                                      representing worst case for all 24 instruments. A sample
                                      size of 4 units of each type was tested. Test instruments
                                      were tested up to 8 life cycles to establish a projected life of
                                      5 clinical uses. Each life cycle consisted of cleaning,
                                      sterilizing, performance measurements, and simulated
                                      surgical use. Objective pass/fail criteria were defined and
                                      used. The following instruments were evaluated:
                                      * Monopolar Curved Scissors
                                      * Maryland Bipolar Forceps
                                      " Large Needle Driver
                                      * Black Diamond Micro Forceps
                                      * Mega SutureCut Needle Driver
                                      * ProGrasp Forceps
                                      * Tenaculumn Forceps
                                      * Permanent Cautery Hook
                                      * Small Clip Applier

         Accessories Testing          0 The purpose of this test was to confirm that Column and
                                        Instrument Arm Drapes with sterile adapters met the
                                        specifications and requirements for maintenance of
                                        sterility. A sample of 5 units of each type was evaluated
                                        per the verification protocol. Objective pass fail criteria
                                        were defined and used.
                                      * Reusable trocars were tested for physical, mechanical,
                                        and interface requirements. A sample of 4 units of each
                                        type of reusable trocar was tested per the verification
                                        protocol. Objective pass/fail criteria were defined and
                                        used.


         Pre-Clinical Verification via cadaver and animal models
         The IS4000 system was evaluated for surgical access for seven representative procedures
         using multiple patient positions and port locations involving 10 cadavers (2 male and 8
         female) and one 20 kg porcine model. Test cases validated requirements across all
         system components associated with system set-up, positioning, docking, transporting and
         procedure specific requirements for achieving external access and internal surgical

         I NTU IT IVI
           SU RG ICAL'1                                                                      a gec 7
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 Filed
                                  Document 14-4 12/22/20   Page 10
                                                 Filed 05/13/19    of 20
                                                                Page     PageID
                                                                       9 of 19  502




         targets. Specifically, the protocol focused on the IS4000 system's ability to safely and
         effectively:
             " Maneuver the PSC and USMs into proper surgical position for the target
               procedure
             * Reach and attach the USMs to the ports
             * Maintain adequate external clearance between the system and its surroundings at
               all times (e.g., during transport, roll-up, and intraoperative use)
             * Reach the internal surgical targets with the instruments and endoscope
             * Maximize patient access

         The following table shows the types of procedures used to set-up and deploy the system:
         Procedure!           Port                  Port         Work        Body Wall   Patient           Working
         # of cases           Location              Spacing      Volume      Type        Position          Distance
         Low Anterior         Anterior              8-l1 cm       -j3kcatS   Abdomen     Trendelenburg     3-15 cm
         Resection! 2         Transverse!                                                Right roll
         (cadaver)            Anterior                                                   Lithotomy
                              Oblique
         Gastric Bypass/ 3    Anterior              8-11 cm      Between     Thick       Reverse           4-12 cm
         (cadaver)            Transverse                         1-3k con'   Abdomen     Trendelenburg
                                                                                         Lithotomy
         Hysterectomy! 3      Anterior              8-11 cm      > kc        Abdomen     Trendelenburg     3-15 cm
         (cadaver)            TLransverse                                                Lithotomy
         Mitral Valve         Lateral,              2-8 cm       <lk cm      Ribs        Supine,           2-8 cm
         Repair! I            Anterior,                                                  Left roll right
         (cadaver)            Coronal                                                    arm down
         Cardiac              Lateral,               5-8 cm      Between     Ribs        Supine, drop      2-8 cm
         Revascularization/   Anterior,                          1-3k cm'                Left shoulder
         I (cadaver)          Coronal
         Nephrectomy w/       Anterior,              5-11 Cm     Between     Abdomen     Lateral           2-9 cm
         partial              Lateral,                           1-3k cm3                decubitus, flex
         Ureterectomy! 3      Sagittal
         (cadaver)
         Pediatric/ 2         Variable               2-5 cm      Between     Abdomen     Variable          21c
         (small porcine                                          1-3k cm3
         <20_kg)              ________________________________                                             _____




         Representative Surgical Procedures in Live Animal Models
         A series of six evaluations in which surgeons performed complete procedures on live
         animal models were conducted covering the range of specialties listed in the indication
         statement. Each study included clinical endpoints to assess safety and effectiveness of
         the 1S4000 system that were appropriate for the procedure being performed. The
         evaluations for five of the six specialties involved surviving the animal models for a
         minimum of 21 days.
         I NHIU IlTIV E
                                     SU A G CAC                                                            aitgc     8
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 11 of 20
                                                                      10 PageID
                                                                         of 19 503




         General laparoscopic surgical procedures

         Right Colectomy                Canine Model (N=4) with weights 25-35 kg
         Prospective Study             ________________________________
         No. of Investigators:          One (trained on system 4-6 weeks pror to use)
         Success Criteria Safety:       Ability to perform procedure without intraoperative adverse events.


         Success Criteria               Ileocolic anastomosis intact and looking healthy at day of euthanasia.
         Effectiveness:                 Normal eating and bowel movements over post-op period.
         Instrumentation Used:          Fenestrated Bipolar Forceps, Tip-Up Grasper, 300 down endoscope,
                                        Monopolar Curved Scissors, EndoGlA® Ultra-Universal stapler,
                                        Endopouch® specimen retrieval bag, and LigaClips.
         Findings:                      I. Surgical time ranged from 30-65 minutes shorter times noted
                                            with each subsequent case.
                                        2. There was no conversion to open surgery.
                                        3. Estimated blood loss was 10 mal in all cases.
         Adverse Events:                I. Unanticipated splenic injury with placement of port. Splenic
                                            injury was repaired and procedure continued without further
                                            incident.
                                        2. There were no device-related adverse events.
         Postmortem Assessment          1. Animals were euthanized and the operative site examined grossly
         Protocol:                          for intactness of the ileoclic anastomosis and tissue health.
                                        2. Blood samples collected for hematology and chemistry analysis.
                                        3. Histopathology if needed on abnormal tissue as determined by
                                            Veterinary Pathologist.
         Postmortem findings:           1. All four animals survived for 26 days with normal vital signs and
                                            absence of device-related adverse events intra-operatively and
                                            during the post-operative period.
                                        2. One animal presented with intermittent inappetance, moderate
                                            weight loss and clinical pathology results indicative of ongoing
                                            inflammation.
                                        3. The ileocolic anastomoses were intact and functional at the end
                                            of the survival period. In the animal with irregular clinical
                                            observations, solid feces were found distal to the anastomosis
                                            with surrounding tissue inflammation (not device-related) at the
                                            end of the survival period.
                                        4. All animals had a loop of small bowel covering the staple line, as
                                            observed during the post-survival evaluation surgery. This did
                                            not cause obstruction of the anastomosis in any of the animals.
                                            All other animals were free of clinically significant variances in
                                            observations or clinical pathology.




         I NT U I t I YE
                                    SUR G ICAL'                                                   11a g       9
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 12 of 20
                                                                      11 PageID
                                                                         of 19 504




         General laparoscopic surgical procedures (pediatric)

         Nissen Fundoplication        Canine Model (N 4),with weights 9-15 kg (representative of
         Prospective Study        _   pediatric pop ulation)
         No. of Investigators:        One
         Success Criteria Safety:     Ability to perform procedure without intraoperative adverse events.
                                      Normal vital signs and absence of device-related adverse events
                                      during postoperative period.
         Success Criteria             Fundoplication wrap intact and looking healthy at day of euthanasia.
         Effectiveness:               Normal eating over post-o period.
         Instrumentation Used:        Monopolar Curved Scissors, Fenestrated Bipolar Grasper, Tip-Up
                                      Grasper, 3 0' down endoscope, Large Needle Drivers
         Findings:                    1. Surgery time ranged from 48-68 min.
                                      2. No animal required conversion to open surgery.
                                      3. Estimated blood loss average was 13.8 ml.
                                      4. Moderate weight loss occurred in all four animals during the
                                          course of the study, and ranged from a 1.1-1.7 kg decrease.
                                      5. All animals retained good appetites and were clinically healthy
                                          throughout the duration of the survival period with no
                                          observations of vomiting, regurgitation, or other GI upset, and no
                                          reported loss of body condition. The weight loss was likely due
                                          to decreased caloric intake as a result of the post-operative
                                          dietary change to canned food/gruel to accommodate GI tract
                                          changes from the Nissen fundoplication.
         Adverse Events:              I1. One animal sustained a splenic injury during takedown of the
                                          gastro-colic ligament using the Monopolar Curved Scissors.
                                          Bleeding was controlled by applying standard surgical
                                          techniques of pressure to the puncture site with a 4x4 gauze and
                                          monopolar electro-cautery. Hemostasis was achieved and this
                                          event had no impact on the clinical outcome for the animal. This
                                          was felt to be related to surgical error rather than instrumentation
                                          as the scissor was under the command of the surgeon and not a
                                          result of motions from the system.
         Postmortem Assessment        I. Animals were euthanized and the operative site examined grossly
         Protocol:                        for intactness of fundal wrap and tissue health.
                                      2. Blood samples collected for hematology and chemistry analysis.
                                      3. H-istopathology if needed on abnormal tissue as determined by
                                          Veterinary Pathologist.
         Postmortem Findings:         I. In the post-survival evaluation surgeries on Day 24, all wraps
                                          were found to be intact with no abnormalities noted in the
                                          surrounding tissue.
                                      2. One slight adhesion was noted at a port site in one animal.




         I NTIUIII VE
                                 SU AC CA L'l~age                                                          10
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 13 of 20
                                                                      12 PageID
                                                                         of 19 505




         General urologic surgical procedures (pediatric)

         Pyeloplasty                           Porcine Model (N=4) with weights 25-30 kg
         Prospective Study
         No. of Investigators:                 One
         Success Criteria Safety:              Ability to perform procedure without intraoperative adverse events.
                                               Normal vital signs and absence of device-related adverse events
                                               during intra-operative and post-op periods.
         Success Criteria                      Normal passage of urine throughout the survival period.
         Effectiveness:                        Normal peristalsis of ureter at day of euthanasia.
                                               No stricture of ureter at day of euthanasia.
                                               Normal eating and bowel movements over post-op period.
         Instrumentation Used:                 Tip Up Grasper, Monopolar Curved Scissors, Maryland Bipolar
                ____________________Forceps,            Large Needle Driver
         Findings:                             I. Surgical time range from 50-62 minutes.
                                               2. There were no conversions to an open procedure.
                __________________3.               Estimated blood loss average was 15 ml.
         Adverse Events:                       I. One animal was noted to have thickened port sites with some
                                                  purulent material expressed. Peritonea] wounds on this animal
                                                  had healed normally.
                                               2. There were no device-related adverse events.
         Postmortem Assessment                 I. Animals were euthanized and the operative site examined
         Protocol:                                grossly for intactness of the pyeloplasty, presence or absence of
                                                  intra-peritoneal fluid, peristaltic activity.
                                               2. Blood samples collected for hematology and chemistry analysis.
                                               3. The anastomotic segment was explanted and histopathology
                                                  performed by Veterinary Pathologist.
         Postmortem Findings:                  I.All four animals survived for 26 days with normal vital signs and
                                                  absence of device-related adverse events intra-operatively and
                                                  during the post-operative period. All animals were free of
                                                  clinically significant variances in observations or clinical
                                                  pathology.
                                               2. The ureteral anastomoses were intact and functional at the end of
                                                  the survival period. There was no evidence of stricture as
                                                  evidenced by the successful passage of a 6F dilator.
                                               3. All animals were found to have 20cc clear abdominal fluid at
                                                  euthanasia. This was the same finding prior to beginning the
                 ___________________               surgery.

         Urologic surgical procedures

         Radical Nephrectomy                   Female Porcine Model (N=4) with weights 50-60 kg
         Prospective Study
         No. of Investigators:                 One (trained on system 6 weeks prior to study)
         Success Criteria Safety:              Ability to perform procedure without intraoperative adverse events.
                                               Normal vital signs and absence of device-related adverse events
                                               during intra-operative and post-op periods.
         Success Criteria                      Successful organ removal.
         Effectiveness:                        Normal eating and bowel movements over post-op period

         INTI UI iI VE
            SUR G ICAL'                                                                                  1lagc       1
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 14 of 20
                                                                      13 PageID
                                                                         of 19 506




         Instrumentation Used:               Tip Up Grasper, Monopolar Curved Scissors, Fenestrated Bipolar
               ___________________Forceps,            Laparoscopic EndoGlA Ultra-Universal stapler,
         Findings:                           1. Surgical time range from 35-42 minutes.
                                             2. There were no conversions to an open procedure.
                                             3. Successful removal of kidney in all animals.
               __________________4.              Estimated blood loss average 12.5m].
         Adverse Events.                     I. One splenic injury during port placement controlled with local
                                                measures.
                                             2. There were no device-related adverse events.
         Postmortem Assessment               I. Animals were sedated and the operative site palpated for pain
         Protocol:                              and swelling and then euthanized. All port sites healed.
                                             2. Blood samples collected for hematology and chemistry analysis.
                                             3. Histopathology performed by Veterinary Pathologist on
                                                abnormal tissue if needed.
         Postmortem Findings:                1. All four animals survived for 25-28 days with normal vital signs
                                                and absence of device-related adverse events intra-operatively
                                                and during the post-operative period.
                                             2. No inappetance or other G1 disturbances were reported, and all
                                                animals remained in good condition throughout the duration of
                                                the survival period.
                                             3. None of the Animals showed any signs of pain reaction.

         Gynecologic laparoscopic surgical procedures

         Hysterectomy                        Female Porcine Model (N=4) with weights 35-40 kg
         Prospective Study
         No. of Investigators:               One (trained on system 2 weeks prior to study)
         Success Criteria Safety:            Ability to perform procedure without intraoperative adverse events.
                                             Normal vital signs and absence of device-related adverse events
                                             during intra-operative and post-op periods.
         Success Criteria                    Successful organ removal.
         Effectiveness:                      Normal eating and bowel movements over post-op period.
         Instrumentation Used:               Tip Up Grasper, Monopolar Curved Scissors, Fenestrated Bipolar
                                             Forceps, Mega SutureCut Needle Driver,
         Findings:                           1. Surgical time range from 29-55 minutes; shorter time noted with
                                                 each subsequent case.
                                             2. There was no conversion to an open procedure.
                                             3. Estimated blood loss average IlOmI.
                                             4. Successful removal of uterus in all animals.
         Adverse Events:                     There were no device-related adverse events.
         Postmortem Assessment               I1. Animals were euthanized and the vaginal cuff closure assessed.
         Protocol:                               A trans-vaginal leak test was performed.
                                             2. Blood samples collected for hematology and chemistry analysis.
                                             3. Histopathology performed by Veterinary Pathologist on
                                                 abnormal tissue if needed.




          ITU 1fI I
                                                                                                      P)agec   12
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 15 of 20
                                                                      14 PageID
                                                                         of 19 507




         Postmortem Findings:              1. All four animals survived for '21 days with normal vital signs and
                                              absence of device-related adverse events intra-operatively and
                                              during the post-operative period.
                                           2. All vaginal cuffs were found to be intact with no abnormalities
                                              noted in the surrounding tissue.
                                           3. There were no leaks observed in the trans-vaginal air leak
                 _____________________           testing.

         General thoracoscopic surgical and thoracoscopically-assisted cardiotomy
         procedures

         Mitral Valve Repair               Canine Model (N=9a) with weights 28-35 kg
         Prospective Study                 Comparative performance study of da Vinci IS3000 to the
                                           IS4000
         No. of Investigators:             Two board certified cardio-thoracic surgeons each performed
                                           4 procedures, 2 using the 1S3000 and 2 using the 154000.
         Success Criteria Safety:          Ability to perform procedure without intraoperative adverse events.
         Success Criteria                    1. Placing a cardioplegia catheter.
         Effectiveness:                      2. Simulating pacemaker lead placement.
                                             3. Closing a leaflet defect.
                                            4. Perform an annuloplasty with a flexible band.
                                             5. Intra-operative valve leak test as surrogate for assessment of
                                                mitral regurgitation.
         Instrumentation Used:             Large Needle Driver, Resano Forceps, Atrial Retractor Short Right,
                                           Monopolar Curved Scissors
         Procedural Steps:                  I. Placing a cardioplegia catheter.
                                           2. Simulating pacemaker lead placement.
                                           3. Closing a leaflet defect.
                __________________4.             Perform an annuloplasty with a flexible band.
         Findings:                         1. Total surgical time for all steps was 67-93 minutes for the
                                              IS3000 and 76-101 minutes for the 1S4000.
                                           2. Time to cardioplegia catheter averaged 8.71 minutes for the
                                              1S3000 and 8.12 minutes for the 1S4000.
                                           3. Time for lead placement averaged 13.25 minutes for the IS3000
                                              Iand 13.5 minutes for the 154000.
                                           4. Time to completion of annuloplasty averaged 14.74 minutes for
                                              the IS3000 and 14.57 minutes for the 1S4000.
                                           5. All animals had measures for mnitral valve regurgitation that were
                                              equal to pre-operative measures. All changes were acceptable to
                 ____________________            surgeons.
         Adverse Events:                   'One animal (D955) in the 1S4000 group died intra-operatively due
                                           to a non-device-related adverse event, an acute onset pulmonary
                                           complication leading to bronchial obstruction with reduced 02
                                           exchange. This animal was excluded from the study, and another
                                           animal (D999) added to the study.

                                           There were no device-related adverse events.
         Postmortem Assessment             None as animals were euthanized during the procedures to simulate
         Protocol:                         bypass machine.


                                        S UR I   CA*                                                 11age     13
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 16 of 20
                                                                      15 PageID
                                                                         of 19 508




         The results of the animal testing demonstrate that the IS4000 Surgical System can be
         used to safely and effectively perform procedures from all of the specialties listed in the
         indications for use statement.

         Human Factors
         A Human Factor (HF) engineering process was followed in accordance with FDA
         guidelines for medical devices:

         *    Medical Device Use-Safety: Incorporating Human Factors Engineering into Risk
              Management, 2000
         *    Draft Guidance for Industry and Food and Drug Administration Staff -Applying
              Human Factors and Usability Engineering to Optimize Medical Device Design, 2011

         The HF process focused primarily on identifying and mitigating use-related risks to safe6
         levels while also providing a user friendly product. For the IS4000 system, an extensive
         HF process was followed documenting many user research, design iteration, and
         formative evaluations prior to usability validation testing. A summative usability
         validation study was conducted with 15 teams of users (surgeons and OR team). This
         study was conducted in a simulated OR and involved representative typical workflow
         scenarios as well as troubleshooting scenarios that involved safety-critical tasks.
         Training materials and user manuals were developed in concert with the product
         hardware and software, and were incorporated in the validation study. The study
         assessed the following:
              " ensure intended users could perform essential and high risk tasks in the expected
                use environments in a safe and effective manner;
              * validate that use-related risks have been mitigated to acceptable levels of residual
                risk;
              * assess the overall ease of use and usability of the 1S4000 Surgical System;
              * this study evaluated whether the design introduced any previously unknown use-
                related risks.

         Fifteen surgeons from different surgical specialties (urology, gynecology, general surgery
         and thoracic) from novice (<20 cases) to very experienced (>200 cases) participated in
         the study. In addition, fifteen OR staff (5 circulating nurses, 9 scrub nurse/tech, and
         I physician's assistant) provided OR support during the sixteen study sessions. Each
         participant received one-half day of hands-on training prior to conducting testing. A
         simulated OR environment was provided to perform pre-operation set-up tasks
         (e.g., docking, draping, power on), intraoperative tasks (e.g., installing and activating
         instruments, instrument exchange, manipulating instruments), and post-operative tasks
         (e.g., undocking, cleaning, sorting for reprocessing). Data collected included both

         INTU IlTIV E
             SUR GtCAL'                                                                      a   c     14
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 17 of 20
                                                                      16 PageID
                                                                         of 19 509




         objective performance data and subjective feedback from participants. Objective
         performance data included observations of users' ability to complete tasks, use-errors,
         close calls, and any difficulties encountered. Subjective feedback included open-ended
         questions about risks and safety, multiple choice ratings, and follow-up interviews.

         The Model IS4000 do Vinci Surgical System has been assessed and found to be safe and
         effective for its intended uses, by the intended users, in its intended use environment.
         The Human Factor engineering process, culminating in a usability validation study, was
         to identify and assess the use-related risks associated with the 1S4000 Surgical System.
         The safety and usability of the IS4000 Surgical System was assessed to ensure residual
         risk is at acceptable levels, and that the use-safety of the system has not diminished in
         comparison to the IS3000 Surgical System.

         Summary:
         Based on the intended use, indications for use, technological characteristics and
         performance data, the Intuitive Surgical do Vinci Surgical System, Model 154000, is
         substantially equivalent (SE) to the predicate device, the Intuitive Surgical do Vinci Si
         Surgical System, Model 153000. This SE determination is based on bench testing
         including reliability testing, animal/cadaver validation, simulated clinical procedures in
         live animals, and Human Factors assessment. The bench/reliability testing verified that
         the design requirements and specifications for the new and/or changed components of the
         system are met. The animal/cadaver validation demonstrated the users' ability to use the
         system to accurately control the endoscopic instruments, to reach the necessary target
         anatomy, and to perform surgical tasks. The simulated clinical procedures in live animals
         provided clinical validation that the system can safely and effectively complete
         representative surgical procedures encompassed by the indications for use statement.
         Finally, the Human Factors assessment provided further assurance that risks due to user
         errors are identified and mitigated.

         This, SE determination did not require clinical data for the following reasons:
             " The indications for use are within the scope of the predicate device (do Vinci
               1S3000).
             " The changes to the device hardware and software were such that bench testing,
               animal/cadaver validation, and simulated clinical procedures in live animals were
               adequate to establish SE to the predicate.

         This review did not compare hunman clinical performance between the 1S4000 System to
         the 1S3000 System. This review did not assess user training, although a training program
         was described as part of the human factors assessment. Finally, because there were no
         human clinical data, user learning curve was not assessed for the new model.


         IN TU IT IVEI
                               SU         RG          CAL'a                                 g e 15
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 18 of 20
                                                                      17 PageID
                                                                         of 19 510



*     DEPARTMENT OF HEALTH & HUMAN SERVICES                                           Public Health, Service


                                                                                     Food and Drug Administrtion
                                                                                     10903 New Hampshire Avenue
                                                                                     Docwrnn Conwoul   Center - W066-0609
                                                                                     Silver Spring. MD 20993-M02



                                                                   March 28,       2014
    Intuitive Surgical Incorporated
    Mr. Brandon Hansen
    Senior Manager, Regulatory Affairs
     1266 Kifer Road
    Sunnyvale, California 94086

    Re: K131861
        Trade/Device Name: da Vinci Surgical System, Model IS4000
        Regulation Number: 21 CER 876.1500
        Regulation Name: Endoscope and accessories
        Regulatory Class: Class [1
        Product Code: NAY, OCJ
        Dated: June 19, 2014
        Received: June 24, 2013

    Dear Mr. Hansen:

    We have reviewed your Section 510(k) premarket notification of intent to market the device
    referenced above and have determined the device is substantially equivalent (for the indications
    for use stated in the enclosure) to legally marketed predicate devices marketed in interstate
    commerce prior to May 28, 1976, the enactment date of the Medical Device Amendments, or to
    devices that have been reclassified in accordance with the provisions of the Federal Food, Drug,
    and Cosmetic Act (Act) that do not require approval of a premarket approval application (PMA).
    You may, therefore, market the device, subject to the general controls provisions of the Act. The
    general controls provisions of the Act include requirements for annual registration, listing of
    devices, good manufacturing practice, labeling, and prohibitions against misbranding and
    adulteration. Please note: CDRI- does not evaluate information related to contract liability
    warranties. We remind you; however, that device labeling must be truthful and not misleading.

    If your device is classified (see above) into either class 11 (Special Controls) or class III (PMA), it
    may be subject to additional controls. Existing major regulations affecting your device can be
    found in the Code of Federal Regulations, Title 21, Parts 800 to 898. In addition, FDA may
    publish further announcements concerning your device in the Federal Register.

    Please be advised that FDA's issuance of a substantial equivalence determination does not mean
    that FDA has made a determination that your device complies with other requirements of the Act
    or any Federal statutes and regulations administered by other Federal agencies. You must
    comply with all the Act's requirements, including, but not limited to: registration and listing (21
    CFR Part 807); labeling (21 CFR Part 801); medical device reporting (reporting of medical
    device-related adverse events) (21 CFR 803); good manufacturing practice requirements as set
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 19 of 20
                                                                      18 PageID
                                                                         of 19 511



    Page 2 - Mr. Brandon Hansen


    forth in the quality systems (QS) regulation (21 CFR Part 820); and if applicable, the electronic
    product radiation control provisions (Sections 53 1-542 of the Act); 21 CFR 1000-1050.

    If you desire specific advice for your device on our labeling regulation (21 CER Part 80l), please
    contact the Division of Small Manufacturers, International and Consumer Assistance at its toll-
    free number (800) 638-2041 or (301) 796-7100 or at its Internet address
    http://www.fda.grov/MedicalDevices/ResourcesforYou/Industrv/default.htm. Also, please note
    the regulation entitled, 'Misbranding by reference to premarket notification" (21 CFR Part
    807.97). For questions regarding the reporting of adverse events under the MDR regulation (21
    CER Part 803), please go to
    http://www.fda.avfMedicaloevices/Safetv/ReoortaProblem/default.htm for the CDRH's Office
    of Surveillance and BiometricslDivision of Postmarket Surveillance.

    You may obtain other general information on your responsibilities under the Act from the
    Division of Small Manufacturers, International and Consumer Assistance at its toll-free number
    (800) 638 2041 or (301) 796-7100 or at its Internet address
    hnt://www.fda.pov/Medicalflevices/ResourcesforYou/IndustCv/default.htm.

                                                         Sincerely yours,
                                                          Binita S.Ashar.7-S
                                                          201 4,03.2846600i50 -04'00'
                                                         Binita S.Ashar, M.D., M.B.A., F.A.C.S.
                                                         Acting Director
                                                         Division of Surgical Devices
                                                         Office of Device Evaluation
                                                         Center for Devices and
                                                           Radiological Health

     Enclosure
Case 8:20-cv-02274-VMC-TGW   Document
      Case 5:19-cv-00055-TKW-MJF      43-2 14-4
                                 Document  Filed 12/22/20  Page Page
                                                 Filed 05/13/19 20 of 20
                                                                      19 PageID
                                                                         of 19 512




510(k) Number (ifknown)
K13 1861

Device Name
da Vinci Surgical System, Model 1S4000, and EndoWristQ® Instruments, and Accessories

Indications for Use (Describe)

The Intuitive Surgical Endloscopic Instrument Control System (da Vinci Surgical System, Model lS4000) is intended to assist in the
accurate control of Intuitive Surgical Endoscopic Instruments including rigid endoscopes, blunt and sharp endloscopic dissectors,
scissors, scalpels, forcepsipick-ups, needle holders, endoscopic retractors, electrocautery and accessories for endoscopic manipulation
of tissue, including grasping, cutting, blunt and sharp dissection, approximation, ligation, electrocautery, suturing, and delivery and
placement of microwave and cryogenic ablation probes and accessories, during urologic surgical procedures, general laparoscopic
surgical procedures, gynecologic laparoscopic surgical procedures, general thoracoscopic surgical procedures and thoracoscopically-
assisted cardiotorny procedures. The system can also be employed with adjunctive mediastinotomy to perform coronary anastomosis
during cardiac revascularination. The system is indicated for adult and pediatric use. It is intended to be used by trained physicians in
an operating room environment in accordance with the representative, specific procedures set forth in the Professional Instructions for
Use.




Type of Use (Select one or both, as applicable)
              [0 Prescription Use (Part 21 CFR 801 Subpart D)              EJOver-The-Counter     Use (21 CFR 801 Subpart C)

            PLEASE DO NOT WRITE BELOW THIS LINE                   -   CONTINUE ON A SEPARATE PAGE IF NEEDED.

                                                     FOR FDA USE ONLY
Concurrence of Center for Devices and Radiological Health (CDRH) (Signature)
  Long H.Chefo                                         BS

  (Division            Sign7Off)                                                 510(k)Nurnber:                K131861.
 Division of Surgical Devices
FORM FDA 3881 (1114)                                             Page 1 of 2                                                                EF
